IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00036-CV
 
The Estate of Lewis Taplin, Jr., Deceased 
and Margaret Taplin,
                                                                                                Appellants
 v.
 
Peach Creek Partners, LTD,
                                                                                                Appellee
 
 
 

From the County Court
at Law No. 1
Brazos County, Texas
Trial Court No. 06-000873-CV-CCL1
 

MEMORANDUM  Opinion

 




The Clerk of this Court notified the
appellants that the filing fee was past due in this cause and that the appeal
may be dismissed if they failed to pay the fee.  See Tex. R. App. P. 5, 42.3(c).  The Clerk also
advised appellants that payment of the filing fee is required “[u]nless
Appellant obtains indigent status for purposes of appeal.”  The Court has
received no response.  Accordingly, the appeal is dismissed.  Id.
 
FELIPE REYNA
                                                                                                Justice

Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal
dismissed
Opinion
delivered and filed June 24, 2009
[CV06]